BRIGHT, Senior Circuit Judge,
concurring separately.
I write separately to comment about the draconian sentences here imposed, and to observe that although not illegal, these sentences emanate from a scheme gone awry.
Sentences ought to balance punishment with societal needs as well as some concern for the offender. Under the sentencing guidelines scheme now in vogue, a judge can exercise little, if any, judgment on these matters. The probation officer computes the sentence; the judge generally only ratifies it.
In this case, both the offenders and society will suffer. Four defendants, England (age thirty-five), Terrell (age thirty-three), Curtis (age thirty-six) and Mosby (age for*411ty) likely will spend the rest of their respective lives behind bars. Together, they will serve a total of 160 years in prison (with a very modest amount of time off for good behavior) and without parole eligibility. The cost to taxpayers will approximate $2,865,440 (160 years at $17,909 per year).1 The suffering imposed on these men and their families cannot be calculated in monetary terms.
In my judgment, this sort of heavy punishment cannot be justified in a civilized society, unless there is a showing that lengthy incarcerations protect society from incorrigible and continuing criminals.
No such showing has been made in this case.
How did these sentences come to be? The Sentencing Commission in its finite wisdom sets the scales of punishment for drug crimes based on the weight of the drugs, not the criminality of the offender. This sentencing scheme is designed to further the war against drugs. Unfortunately, society does not seem to be winning that war by using these heavy punishments as weapons.
Indeed, the Commission’s preoccupation with weights and measures as the basis for punishment in a case of this kind seems to run counter to the Congressional directive that the court shall impose a sentence that is sufficient, but “not greater than necessary to comply” with the sentencing objectives established by Congress. United States v. Quarles, 955 F.2d 498, 505 (8th Cir.1992) (Bright, J., concurring and dissenting) (quoting United States v. Davern, 937 F.2d 1041, 1046-47 (6th Cir.1991)).
In too many instances, the sentences directed by the guidelines waste the lives of men and women. This, however, is the current criminal sentencing system. It is time for re-evaluation and change. See, e.g., Gerald W. Heaney, The Reality of Guidelines Sentencing: No End to Disparity, 28 Am.Crim.L.Rev. 161 (1991).
While I am obligated to affirm the sentences, I need not and will not put my stamp of approval upon them. These sentences defy reason, but as I have already noted — such is our system.

. See United States v. Quarles, 955 F.2d 498, 505 n. 6 (8th Cir.1992) (Bright, J., concurring and dissenting). The computation does not adjust for inflation.